DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
The application’s specification shows  

    PNG
    media_image1.png
    281
    669
    media_image1.png
    Greyscale

 Figure 1A of Sidheswaran et al. (US 2014/0255283 A1) discloses a manganese oxide (A-treated at 100oC) meets the above definition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12, 13, 15, 127-129, and 132 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidheswaran et al. (US 2014/0255283 A1).
Regarding Claim 1, Sidheswaran et al. reference discloses a catalyst composition comprising manganese oxide (Abstract) comprising manganese oxide polymorph I (Figure 1A – manganese oxide (A-treated at 100oC), wherein the catalyst composition comprises one or more of an alkali metal, an alkaline earth metal, zinc, or iron (Table 3, Na, K – alkali metals and Fe), and wherein the catalyst composition is adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas).
Regarding Claim 4, Sidheswaran et al. reference discloses the catalyst composition of claim 1, wherein a chloride content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition (Paragraphs [0120] – the precipitate was washed with deionized water several times, [0146] and Table 3).
Regarding Claim 5, Sidheswaran et al. reference discloses the catalyst composition of claim 1, wherein a sulfate content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition (Paragraphs [0044] and [0120]).
(Paragraphs [0044], [0120], [0146] and Table 3).
Regarding Claim 12, Sidheswaran et al. reference discloses the catalyst composition of claim 1, wherein the catalyst composition is disposed on a solid substrate (Paragraphs [0058] – s fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth, and [0130] – alumina filter holder).
Regarding Claim 13, Sidheswaran et al. reference discloses the catalyst composition of claim 12, wherein the solid substrate comprises a polymer substrate, a ceramic substrate, a metallic substrate, a foam substrate, a paper substrate, or mixtures thereof (Paragraphs [0058] – s fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth and [0130] – alumina filter holder).
Regarding Claim 15, Sidheswaran et al. reference discloses the catalyst composition of claim 1, further comprising activated carbon (Paragraph [0016]).
Regarding Claim 127, Sidheswaran et al. reference discloses a catalyst device for purifying an air supply, comprising: 
a housing (Figures 5a and 5b); and 
a catalyst composition disposed in the housing (Figures 5a and 5b, catalyst coated filter), wherein the catalyst composition comprises manganese oxide (Abstract) and one or more of an alkali metal, an alkaline earth metal, zinc, or iron (Table 3, Na, K – alkali metals and Fe), and wherein the catalyst composition is adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), wherein the manganese oxide comprises manganese oxide polymorph I (Figure 1A – manganese oxide (A-treated at 100oC).
Regarding Claim 128, Sidheswaran et al. reference discloses the catalyst device of claim 127, wherein the catalyst composition comprises a BET surface area ranging from about 5 m2/g to about 150 m2/g (Table 1, BET from 93 to 149 m2/g), and wherein the catalyst composition defines pores having a pore volume ranging from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
Regarding Claim 129, Sidheswaran et al. reference discloses the catalyst device of claim 127, wherein the catalyst composition defines pores having a pore volume ranging from about 0.3 mL/g to about 0.9 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
Regarding Claim 132, Sidheswaran et al. reference discloses catalyst composition of claim 1, wherein the manganese oxide further comprises cryptomelane, amorphous manganese oxide, birnessite, vernadite, polymorphs thereof, and combinations thereof (Table 2 – cryptomelane).
Claim 7-8, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al. (US 2014/0255283 A1) in view of Mein et al. (US Patent No. 4,290,923).
Regarding Claims 7, 8, 10, 11, and 14, Sidheswaran et al. reference discloses the catalyst composition of claim 1 including manganese oxide catalyst in a particle form (Paragraph [0058]) except for the catalyst composition comprising an extrudate and/or a binder comprises alumina, an inorganic oxide and wherein the inorganic oxide comprises ceria, zirconia, silica, titania, alumina, iron, lanthanum, praseodymium, samarium, or mixtures thereof. Mein et al. reference discloses a rare-earth manganese oxidation catalysts in the form of dried porous catalytic pellets accomplishing by mixing with a suitable binder and pelletized such as bentonite and alumina (Examples I-V). It would have been obvious to one Abstract that such a modification would result in the oxidation catalyst having high efficiency, long life, and optimum activity at reasonable temperatures.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al. (US 2014/0255283 A1) in view of Mein et al. (US Patent No. 4,290,923) and Fisher et al. (US 2007/0060472 A1).
Regarding Claim 9, Sidheswaran et al. and Mein et al. reference discloses the catalyst composition of claim 7 except for the binder comprises a polymeric binder. Fisher et al. reference discloses a similar catalyst composition of Sidheswaran et al. and/or Mein et al. wherein the catalyst composition comprising a binder comprises a polymeric binder (Paragraphs [0035] and [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a polymeric binder as taught by Fisher et al., since Fisher et al. states at Paragraph [0037] and Example 10 that such a modification would produce a good results using an ethylene vinyl acetate copolymer.
Claim 130 and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mein et al. (US Patent No. 4,290,923) in view of Sidheswaran et al. (US 2014/0255283 A1).
Regarding Claim 130, Mein et al. reference discloses a method for preparing an extruded catalyst (Abstract), the method comprising: 
mixing manganese oxide and water to form an extrudable paste (Examples I-V); and 
extruding the paste to form the extruded catalyst (Column 4, Lines 38-60), wherein the extruded catalyst comprises one or more of an alkali metal, an alkaline earth metal, zinc, or iron (Column 2, Lines 20-42 – sodium and potassium).
2/g to about 150 m2/g and wherein the manganese oxide comprising manganese oxide polymorph I. Sidheswaran et al. reference discloses a similar manganese dioxide catalysts in particle form having BET ranges from 93 m2/g -149 m2/g (Paragraph [0063] and Table 1) and wherein the manganese oxide comprises manganese oxide polymorph I (Figure 1A – manganese oxide (A-treated at 100oC). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the manganese dioxide catalyst in the claimed BET range as taught by Sidheswaran et al., since Sidheswaran et al. states at Paragraphs [0073] and [0074] that such a modification would improve indoor air quality and protect health without simultaneous reductions in ventilation. 
Regarding Claim 131, Mein et al., and Sidheswaran et al. references disclose the method of claim 130, wherein the extruded catalyst defines pores having a pore volume ranging from about 0.3 mL/g to about 1.5 mL/g (Sidheswaran et al. - Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774